DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to the request for continued examination received December 28, 2020, and the amended claims received December 7, 2020.  
	Claims 1-5, 7-12, and 14-19 are amended. Claims 6, 13, and 20 were previously canceled.  Claims 1-5, 7-12, and 14-19 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., US PGPUB 2020/0005388 A1 ("Lim") in view of Sher, US PGPUB 2018/0322597 A1 ("Sher").  
Per claims 1, 8, and 15, which are similar in scope, Lim teaches:
Per claim 1, specifically, Lim teaches a computer-implemented method, comprising in par 005, "a method that includes one or more of determining, by a first blockchain node" where a node necessarily involves a computer.  
Per claim 8, specifically, Lim teaches a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations comprising in par 0081: "The physical infrastructure 610 may include one or more computers, servers, processors, memories, and/or wireless communication devices."  These computers, servers, memories are further taught as interoperably coupled in Fig 6B and par 0082 where there is a communication session taught, which only occurs through 
Per claim 15, specifically, Lim teaches a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations is taught in par 007: "A further example embodiment may provide a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to."
acquiring, by a leasing party node device of a blockchain network comprising a blockchain and a plurality of connected blockchain nodes where, in par 040 there is a blockchain network (which teaches blockchain) that is for sharing rental assets, which teaches leasing and leasing party (the party that would use the blockchain node): "FIG. 1A illustrates a network diagram of a system for sharing rental assets with a blockchain, according to example embodiments. Referring to FIG. 1A, the network 100 includes a blockchain network 112, including one or more rental asset requester nodes 104A that initiate blockchain transactions 108 to rent various rental assets."  Lim further discloses this in par 053 where nodes are participating in different activities, which means that they are connected blockchain nodes: "Referring to FIG. 2A, the blockchain architecture 200 may include certain blockchain elements, for example, a group of blockchain nodes 202. The blockchain nodes 202 may include one or more nodes 204-210 (four nodes are depicted by example only). These nodes participate in a number of activities, such as blockchain transaction addition and validation process (consensus)."  This is further taught in par 058 where a consumer may request into the blockchain network a rental asset. See par 058: "In FIG. 2A, a 
Lim then teaches first leasable state data of a target lease object based on a unique identifier that uniquely identifies the target lease object in par 060 where transaction results are "passed back" as a "proposal response" to the client: "The chaincode is then executed against a current state database to produce transaction results including a response value, read set, and write set. However, no updates are made to the ledger at this point. In 292, the set of values, along with the endorsing peer node's 281 signature is passed back as a proposal response 292 to the SDK of the client 260, which parses the payload for the application to consume." In par 069: "Next, the provider node 411 provides a notification to the requester node 410 that the rental asset is available 431."  That the unique identifier that uniquely identifies the lease object is used is taught in par 052: "The shared ledger 146 may include one or more items for each rental transaction. An asset identifier 152 uniquely identifies each rental asset with one or more of a name and an asset description and category."  
Lim then teaches wherein the first leasable state data is stored in a distributed database on the blockchain network and the first leasable state data specifies a leasable state of the target lease object in par 051 where a private state database stores the data and stores the records of transactions: " Sensitive booking information (e.g. supplier, customer, or pricing details) is saved in the private state 
the distributed database comprises: a first smart contract for managing leasable state data for a plurality of lease objects including the target lease object, the first smart contract comprising [query] logic that, when executed for any first lease object of the plurality of lease objects, obtains the leasable state data of the first lease object from the distributed database using a first identifier for the first lease object: in par 051 where, above the database stores the data.  It is noted that in par 039 the database is described as "decentralized," which teaches distributed because in order for a database to be decentralized it must be in more than one place – therefore, distributed.  In pars 052 and 053, the smart contract is used to execute and access stored programs and code, and in par 055 code can be executed in the form of a rental access request, which teaches that leasable state data of a lease object from the database is retrieved because that is the response to the request.  That the smart contract stores a plurality of lease objects is taught in par 048 where the smart contract codifies the blockchain node rules of the shared ledger.  As shown in Fig 1B, the blockchain transactions of a plurality of assets are on the Shared ledger 146.  This is further taught in par 048 where dynamic pricing having a common pricing template in a single smart contract is taught.  See in particular par 052: "The shared ledger 146 may include one or more items for each rental transaction. An asset 
[query] logic is taught in par 084 where clients can query data on the world state of the blockchain network.  
a second smart contract for updating the leasable state data for the plurality of lease objects, the second smart contract comprising update logic that, when executed for any second leasable object of the plurality of lease objects, updates the leasable state data of the second lease object in the distributed database using a second identifier for the second lease object in par 056 where a smart contract (par 055 teaches smart contracts which teaches multiples of smart contracts) performs the execution of a transaction, and in par 073 where a rental asset is reserved and the blockchain code is updated to record the rental transaction.  See par 073: "At block 512, a rental asset provider 104B reserves a requested rental asset. By reserving a rental asset, the rental asset provider 104B assigns the rental asset to the requesting rental asset requester 104A, thus preventing other potential rental asset requesters 104 or consumers 116 from reserving the rental asset. This assures the requesting blockchain node 104A that the rental asset will be available according to terms of the rental transaction as detailed in the smart contract 130 and smart ledger 146."  That this, additionally, occurs on the database, is taught in par 061: "The endorsing peer node 281 may take the transaction proposal inputs as arguments to the invoked chaincode function. The chaincode is then executed against a current state database to produce transaction results including a response value, read set, and write set."  It is noted that chaincode is synonymous with smart contract, as taught in par 083: "The smart contract 640, also called chaincode, is business logic which is coded and deployed into the blockchain peers that are required to run and endorse any 
wherein acquiring the first leasable state data for the target lease object, comprises invoking the first smart contract using the unique identifier for the target lease object to execute the [query] logic is taught in pars 052 and 053, the smart contract is used to execute and access stored programs and code, and in par 055 code can be executed in the form of a rental access request, which teaches that leasable state data of a lease object from the database is retrieved because that is the response to the request.  See in particular par 052: "The shared ledger 146 may include one or more items for each rental transaction. An asset identifier 152 uniquely identifies each rental asset with one or more of a name and an asset description and category. Asset status 156 provides an indication of the rental asset is currently available or in-use."  See also par 053: "The blockchain configuration may include one or applications 224 which are linked to application programming interfaces (APIs) 222 to access and execute stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external 
That the unique identifier is used to execute the [query] logic is taught in par 084 where clients can query data on a state and submit transactions, which run the smart contracts.  This is the result of smart contract execution, as taught also in par 084.  See par 084: "The execution, operations and results of the smart contract execution may be managed by a server 668.  Blockchain network component store a copy of the world state, allowing clients to query data on the world state as well as submit transactions into the blockchain network where, depending on the smart contract 640 and endorsement policy, endorsing peers will run the smart contracts 640."  The unique identifier is used because in par 060 a transaction must be invoked (see in par 084 where invoking and querying are two steps in the query process).  The transaction has the unique identifier because the "facility info" and "booking info" of the transaction is recorded.  See par 030. 
generating lease information of the target lease object in response to acquiring the first leasable state data, wherein the lease information comprises a validity time period for a current lease of the target lease object: in par 033 where the price of a current lease is 50 dollars per day, therefore the price is valid for at least 
transmitting a first update transaction to the blockchain network to update the first leasable state data, wherein the first update transaction comprises (i) at least a portion of the lease information comprising the unique identifier for the target lease object and the validity time period for the current lease of the target lease object and (ii) and an updated validity period for the current lease of the target lease object, and invokes the second smart contract to update (i) the first leasable state data using the unique identifier for the target lease object and the updated validity period and (ii) lease contract state data for the target lease object. in par 069 where an asset reservation blockchain transaction is generated, and then the blockchain is updated with the transaction, which teaches transmitting and updating to the blockchain network.  That the update contains a portion of the lease information is described because the asset reservation is what is updated to the blockchain network.  See par 069: "The provider node 411 also generates an asset reservation blockchain transaction 432 to the blockchain network 412. Nodes of the blockchain network 412 validate the asset reservation transaction 432, and update the smart ledger 430B with the transaction. This creates an immutable record of the blockchain transaction 432."  As this is the same system as the one which is exemplified in par 033, the unique identifier, updated validity period, and lease contract state data is also included in the transaction.  Also, as taught above for a limitation with similar scope to this amendment, the second smart contract may perform the update because a different company (Company A, B or 
Finally, Lim teaches wherein the lease contract state data includes details of a lease contract for the current lease of the target lease object in par 035 where the proof of booking information teach lease contract state data because the booking information includes how much and when for which asset, which teaches details of a lease contract.  
	Lim does not teach that search logic is executed, though Lim does teach that queries can be run on the "world state" (of the rental assets), see par 084.  
	Sher teaches a decentralized cryptographic real estate transaction assistance system and method.  See abstract.
	Sher teaches search logic in par 0268, where the search information is included in a distributed ledger, this teaches under a broadest reasonable interpretation that the smart contract (see par 067 for the teaching of a smart contract) invokes "search logic" because the logic includes the result of the search.  This is further taught in pars 0264 and 0268 where the results of the search are acquired.  The information that is searched is stored in the distributed ledger.  See par 034 where the database is a distributed ledger.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain rental teaching of Lim with the search teaching of Sher because one would be motivated to include specific search teachings so that a particular rental asset could be found.  Sher's teaching includes a 
Per claims 7 and 14, which are similar in scope, Lim and Sher teach the limitations of claims 1 and 8, above.  Lim does not teach transmitting, to the blockchain network, a target search transaction comprising the unique identifier of the target lease object; invoking the first smart contract to execute search logic with respect to the leasable state of the target lease object, wherein the search logic is declared by the first smart contract; and acquiring, based on the executed search logic, the first leasable state data of the target lease object based on the unique identifier of the target lease object.
Sher teaches transmitting, to the blockchain network, a target search transaction comprising the unique identifier of the target lease object in par 0264 where renters are searched for by using the search function to look for renters to rent the same real property using.  This teaches a search which comprises the unique identifier of the target lease object because the same rental property is a part of the search for renters.  
invoking the first smart contract to execute search logic with respect to the leasable state of the target lease object, wherein the search logic is declared by the first smart contract in par 0268, where the search information is included in a distributed ledger, this teaches under a broadest reasonable interpretation that the smart contract (see par 067 for the teaching of a smart contract) invokes "search logic" because the logic includes the result of the search.  
Sher then teaches and acquiring, based on the executed search logic, the first leasable state data of the target lease object based on the unique identifier of the target lease object in par 0264 and 0268 where the results of the search are acquired.  The information that is searched is stored in the distributed ledger.  See par 034 where the database is a distributed ledger.  
Claims 2-5, 9-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., US PGPUB 2020/0005388 A1 ("Lim"), in view of Sher, US PGPUB 2018/0322597 A1 ("Sher"), in further view of Camargo et al., US PGPUB 2018/0005143 A1 ("Camargo").
	Per claims 2, 9, and 16, which are similar in scope, Lim and Sher teach the limitations of claims 1, 8, and 15, above.  Lim further teaches the lease information of the target lease object comprises lease contract information for the lease contract for the current lease of the target lease object in par 069 and par 070 where the lease information is the asset availability which allows for the consumer or requester node to use the asset, which is a contract.  As this is the lease the consumer is going to make (see par 033 for example) this is the current lease.  See also where Lim teaches "asset in use" in par 075.  
the first leasable state data of the target lease object comprises at least one of (i) a time limit of a leasing agreement for the target lease object, or (ii) a validity period of the lease contract for the current lease of the target lease object.  
Camargo teaches a system that gives access credentials to rental property to a user.  See abstract. 
	Camargo teaches the first leasable state data of the target lease object comprises at least one of (i) a time limit of a leasing agreement for the target lease object, or (ii) the validity time period of the lease contract for the current lease of the target lease object in par 025, where there is only a fixed time period for which an access credential is valid.  This would teach both a time limit of a leasing agreement or a validity period of the lease contract because in both there is a limit and then the lease is no longer valid.  See par 025: "In addition, an access credential may become inactive in certain situations. For example, an access credential may be associated with an access condition that specifies a fixed time period in which the access credential remains valid. In this example, the access credential may only be activated within the fixed time period, and becomes inactive after expiration of the fixed time period. In another example, an access credential may be inactivated after one or more events specified by the property administrator. For instance, different access credentials may be distributed to different users who have each submitted rental reservations for the same property. In this instance, each respective access credential may be active until one user forms a rental agreement with the property administrator, 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain leasing teaching of Lim with the time limit or validity period teaching of Camargo because, as Lim teaches leasing terms and leasing per day, Camargo further teaches leasing aspects of limiting the lease to a time period.  This would make leasing more effective because the lessor could make the contract applicable for one lessee, then for the next lessee, by limiting the time.  Therefore, more lessees could use a leased item.  For these reasons, one would be motivated to modify Lim with Camargo.  
	Per claims 3, 10, and 17, which are similar in scope, Lim, Sher, and Camargo teach the limitations of claims 2, 9, and 16, above.  Lim further teaches the second smart contract stores the lease contract state data for the target lease object; transmitting, to the blockchain, a second update transaction, wherein the second update transaction comprises at least a portion of the lease contract information in par 073, where the rental asset provider reserves the rental asset.  This teaches a second smart contract because it is included in the blockchain and also is a second update transaction transmitted to the blockchain because in pars 067-070, each action on the blockchain creates an "immutable record on the blockchain" (a new block on the blockchain) and in par 031 where the smart contracts "define the conditions for booking such as the price, quantity, and duration of the booking."  See par 073: "At block 512, a rental asset provider 104B reserves a requested rental asset. By reserving a rental asset, the rental asset provider 104B assigns the rental asset to the requesting rental 
	Lim then teaches invoking the second smart contract to execute the update logic with respect to a lease contract state of the target lease object, wherein the update logic is declared by the second smart contract; and updating, based on the execution of the update logic, the lease contract state data of the target lease object based on the at least a portion of the lease contract information in par 073, where, as shown above, the state is changed because other customers will not be able to rent the asset and the customer who requested the asset will be able to rent it according to the smart contract. 
	Per claims 4, 11, and 18, which are similar in scope, Lim, Sher, and Camargo teach the limitations of claims 3, 10, and 17, above.  Lim further teaches transmitting, to the blockchain network, a target evidence storage transaction, wherein the target evidence storage transaction comprises the lease contract for the current lease of the target lease object in par 075 where the asset is designated "in use," which is transmitted by a blockchain node to the blockchain and is a target evidence storage transaction because it shows in the blockchain network that the item is in use.  See par 075: "At block 520, the rental asset is designated as in-use. In one embodiment, the requester blockchain node 104A designates the rental asset as in-use. In another embodiment, the provider blockchain node 104B designates the rental asset as in-use. Because designating the rental asset as in-use is a blockchain transaction 
	Lim further teaches and stores all information of the lease contract for the current lease of the target lease object on the blockchain separate from the second smart contract in par 047 where the shared ledger stores the asset request transactions, asset reservation transactions, and rental asset in-use transactions, which teaches "all" information of the lease contract.  This is on the blockchain separate from the smart contract which is seen in Fig 1B where the smart contract is separate from the blockchain.  See par 047: " Changes to the shared ledger 146 are stored as immutable blocks added to the blockchain so a history of the changes is always available, which facilitates audit or investigations. Each blockchain node 104 also includes the shared ledger 146, which stores blockchain transactions 108 of several types, and may include one or more of asset request transactions 426, asset reservation transactions 432, and rental asset in-use transactions 437. Blockchain transactions 108 may also include pricing changes to rental assets, transactions to add new rental assets, and transactions to remove rental assets. For the smart locker use case, blockchain transactions 108 may include any of placing a booking or reservation for a smart locker, depositing a parcel into a smart locker, or collecting a parcel from a smart locker."
	Per claims 5, 12, and 19, which are similar in scope, Lim, Sher, and Carmago teach the limitations of claims 4, 11, and 18, above.  Lim further teaches wherein the blockchain network is a consortium blockchain network in par 029, where asset requester nodes, asset provider nodes, and regulator nodes are all blockchain nodes.  a regulator party node device with respect to the target lease object, wherein the leasing party node device and the regulatory party node device are consortium member node devices in the same section, as one can see, the rental asset provider nodes and regulatory are in the blockchain.   Lim then teaches the lease contract is encrypted by a service key of the leasing party node device, in par 057: "The smart contract may write data to the blockchain in the format of key-value pairs. Furthermore, the smart contract code can read the values stored in a blockchain and use them in application operations. The smart contract code can write the output of various logic operations into the blockchain. The code may be used to create a temporary data structure in a virtual machine or other computing platform. Data written to the blockchain can be public and/or can be encrypted and maintained as private."   
	Lim then teaches wherein the regulatory party node device has a root key based on the service key in par 038, where the regulator has accessed to the data, which means that the regulator has access via a key because those who do not have access can only see the hashed information.  See par 038:  "For example, company A (a resource borrower) and company B (a resource provider) may preserve information such as pricing details between themselves and a regulator node. They could record smart contract may write data to the blockchain in the format of key-value pairs. Furthermore, the smart contract code can read the values stored in a blockchain and use them in application operations."
	Lim then teaches in response to a monitored event of updating the lease contract state data of the target lease object performed by the second smart contract in par 047, where in the case of public safety where hazardous or contraband goods are transmitted, the regulator can see this information.  This would be in updating lease contract state data because the state data is where the public safety question would be shown in the blockchain.  See par 047:  "Meanwhile a regulator node 104C may be permissioned to see all blockchain transactions 108 in the network 112, such as in the case of public safety where hazardous or contraband goods may be transmitted. Changes to the shared ledger 146 are stored as immutable blocks added to the blockchain so a history of the changes is always available, which facilitates audit or investigations."
	Lim then teaches decrypting, by the regulatory party node device, the lease contract encrypted by the service key using the root key in par 047 where the regulator is able to read changes to the shared ledger, and that without the key other parties would only see hash values: "Changes to the shared ledger 146 are stored as immutable blocks added to the blockchain so a history of the changes is always available, which facilitates audit or investigations. Each blockchain node 104 also  
Therefore, claims 1-5, 7-12, and 14-19 are rejected under 35 USC 103.
Prior Art Considered Relevant
	The following prior art is considered relevant to the Applicant's disclosure but is not relied upon in the above rejection:
	"Midasium: The Blockchain of Real Estate," [online], archived on March 30, 2018.  Available at: < https://web.archive.org/web/20180330054630/https://midasium.herokuapp.com/smart-tenancy >
	Teaches a smart contract which is signed by both parties and placed on a blockchain (separate from the smart contract).  All of the details of the current lease agreement are published on the blockchain.  
	Lybynskyy, US PGPUB 2020/0273094 A1, Systems and Methods for Managing Rental Reservations with Blockchain.  
	Teaches in par 061 that a smart contract is used between landlord and tenant and then stored on a blockchain.  This includes in par 062 lease duration.  Search results are shown in par 031 and therefore search is taught.  
	Response to arguments:
35 USC 103

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/Examiner, Art Unit 3689